McKAY, C.J.,
dissents.
This case was remanded to the district court for the specific purpose of permitting Mr. Burns to call Monica Jackson as a witness, whom he claimed could prove that his state tax returns for 2010-2013 were filed with the Louisiana Department of Revenue prior to the execution of his Notice of Candidacy on August 20, 2014. However, Ms. Jackson produced no evidence and gave no testimony establishing that the tax returns were delivered to the LDR.
Louisiana law is unambiguous that a tax return that is never received by the LDR is not deemed to have been “filed.” The taxpayer’s subjective intent to file a return is not enough; the return must actually be delivered. La. Admin. Code tit. 61, pt. I, § 4911(B)(1). Because it is undisputed that Mr. Burns’s returns were not delivered to the LDR, they were not filed as a matter of law. Therefore, his certification in the Notice was false, and he should be disqualified as a candidate in the upcoming election.